Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Applicant's amendments filed on 08/16/2022 have been entered. Claims 1-2, 10-16 and 19-20 are currently under examination on the merits. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 10-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kao et al (US 2017/0369653, ‘653 hereafter).
Regarding claims 1-3, 10-17 and 19-20, ‘563 discloses a polyimide film and a copper clad laminate comprising the same, wherein the polyimide film is formed from a polyamic acid composition which is polymerized by dianhydride monomers and diamine monomers (Fig. 2, [0012]-[0032]), wherein a range of molar ratio of the dianhydride monomers to the diamine monomers is from 0.9 to 1.1( [0018]). The dianhydride monomer has a liquid crystal structure or/and soft structure including 3,3', 4,4' -biphenyltetracarboxylic dianhydride,  4,4 ' -oxydiphthalic anhydride, 3,4'-oxydiphthalic Anhydride, benzophenone-3,3' ,4,4' -tetracarboxylic dianhydride, 3,3',4,4'-biphenylsulfone-tetracarboxylic dianhydride, and 4,4'-(hexafluoroisopropylidene) diphthalic anhydride, ([0019], Examples). The diamine monomers include one diamine monomer having at least one nitrogen heterocycle structure such as 1,2,4-triazole-3,5-diamine, 2-(4-Aminophenyl)-1h-benzimidazol-5-amine, and 4,4'-pyrimidine-2,5-diyldianiline as recited in the present claim 14 ([0020]-[0023]), one diamine monomer having a bulky or a liquid crystal structure as a core structure such as m-phenylene diamine or (1,4-benzenedicarboxylic acid bis(4-aminophenyl) ester reading upon at least one of formulae as listed in the claim 1 and 8 ([0024]), and one diamine monomer having soft structure such as 4,4'-oxydianiline, 4,4'-Bis(4-aminophenoxy)biphenyl, 4,4'-(4,4'-Isopropylidenediphenyl-1,1'-diyldioxy)dianiline, 2,2-bis[4-(4-aminophenoxy) phenyl]hexafluoropropane, 4,4'-(1,3-Phenylenedioxy)dianiline, 1,3-Bis(3-aminophenoxy)benzene reading upon the diamine monomer listed in the present claim 12 ([0024]). ‘563 does not expressly exemplify a polyimide film formed from a composition being identical to the composition as presently claimed. However, each of the monomers for making the polyimide film is described in the reference, and the examples also teaches that three diamines having different chemical structures (such as nitrogen heterocycle structure, bulky core structure and soft structure) are used to make the polyimide films. In light of these teachings, a person of ordinary skill would have been motivated to use the monomers disclosed by ‘563 including selecting the monomers with different chemical structures from the list, in order to obtain a polyimide film having desired properties and arrive the present claimed invention. When there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. KSR v. Teleflex. (see MPEP 2143 (E)). ‘653 also discloses that the diamine monomer containing nitrogen heterocycle structure has a molar weight percentage of 3% to 8% of a total molar weight of the diamine monomers ([0016]), the diamine monomers containing at least one liquid crystal structure and at least one soft structure have a molar weight percentage of 92% to 97% of the total molar weight of the diamine monomers ([0017]), and the molar percentage of diamine having bulky core structure can be 69% and the molar percentage of diamine having soft structure can be 31% based on total aromatic diamine, which fall within instantly claimed range (Example 2, PDA represents bulky core diamine 0.050 mole, and ODA represents diamine with soft structure is 0.022 mole, 0.050/0.0722= 69%). 

Response to Arguments
Applicant's arguments filed on 08/16/022  have been fully considered but they are not persuasive. 
Applicant argues that the cited reference ‘653 does not disclose a molar percentage being in the presently claimed range, however, the example 4 has PDA being 69 mole% and ODA being 31 mole %, which fall within the presently claimed range. It is noted again that criticality with respect to the instantly claimed molar percentage ranges has not been shown (See Table 1, Examples 1, 2 and 4, molar percentage are out of instantly claimed range, but have similar Df and peal strengths to Example 3). In addition, no sufficient data has been provided to show unexpected results in the specific range as claimed. 
For the reasons set forth here and of record, the claims stand properly rejected. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RUIYUN ZHANG/           Primary Examiner, Art Unit 1782